Exhibit 10.2

EMBARQ KEY MANAGEMENT BENEFIT PLAN

This Plan has been established in accordance with Section 5 of the Employee
Matters Agreement dated May 17, 2006 by and between Sprint Nextel Corporation
and Embarq Corporation for the benefit of certain current and former key
executives of Embarq Corporation and its subsidiaries who were participants in
the Sprint Key Management Benefit Plan immediately prior to the Effective Date,
in order to retain or reward them for their services and encourage them to
continue the increasing profitability of the Company.

Section 1. Definitions

The following terms shall have the meaning set forth below:

(a) “Base Salary” means the highest annual salary (including, if applicable, the
annual salary of a Participant while such Participant was an employee of Sprint
Nextel Corporation or one of its subsidiaries) of a Participant during the last
five years immediately preceding the Participant’s death or Separation from
Service as applicable. “Base Salary” shall include amounts deferred under the
Embarq Retirement Savings Plan and the Embarq Executive Deferred Compensation
Plan (and, if applicable, the Sprint Nextel 401(k) Plan and the Sprint
Corporation Executive Deferred Compensation Plan), but shall not include
incentive payments, bonuses, supplemental unemployment benefits, employer
contributions to any profit sharing or other qualified plan, reimbursements of
moving expenses or other expenses, or disability payments. The Compensation
Committee shall determine whether a particular item of income constitutes Base
Salary if a question arises.

(b) “Beneficiary” means the person or persons entitled under Section 5 to
receive a Survivor Benefit after a Participant’s death.

(c) “Committee” means the committee established pursuant to Section 7.

(d) “Company” means Embarq Corporation.

(e) “Compensation Committee” means the Compensation Committee of the Company’s
Board of Directors.

(f) “Disability” means a Participant (a) is unable to engage in any substantial
gainful activity by reason of any medically determinable physical or mental
impairment which can be expected to result in death or can be expected to last
for a continuous period of not less than 12 months, or (b) is, by reason of any
medically determinable physical or mental impairment which can be expected to
result in death or can be expected to last for



--------------------------------------------------------------------------------

a continuous period of not less than 12 months, receiving income replacement
benefits for a period of not less than 3 months under an accident and health
plan covering employees of Company.

(g) “Effective Date” means May 17, 2006.

(h) “Key Executive” means a key employee of the Company or its subsidiaries who
is designated a Key Executive for purposes of this Plan by the Chief Executive
Officer of the Company, subject to approval by the Compensation Committee.

(i) “Participant” means a present or former Key Executive on whose account a
Survivor Benefit under Section 3 or a Supplemental Retirement Benefit under
Section 4 will be payable, including those Participants who were participants in
the Sprint Key Management Benefit Plan immediately prior to the Effective Date
and who are listed on Schedule 1.

(j) “Participation Agreement” means a written agreement, together with a form of
Benefit Election, in form and substance satisfactory to the Company, by which a
Participant in the Plan agrees to retire from employment with the Company or
subsidiary no later than the month following the date on which the Participant
attains age 65.

(k) “Plan” means this Embarq Key Management Benefit Plan as amended from time to
time.

(l) “Separation from Service” means a Participant’s death, retirement or other
termination of employment with Company. A Separation from Service shall not
occur if a Participant is on military leave, sick leave or other bona fide leave
of absence (such as temporary employment by the government) if the period of
such leave does not exceed six months, or if longer, as long as the Participant
has a right (either by contract or by statute) to reemployment with Company.

(m) “Supplemental Retirement Benefit” means a benefit payable under Section 4 of
this Plan.

(n) “Survivor Benefit” means a benefit payable under Section 3 of this Plan.

Section 2. Participation

Participation in this Plan on the Effective Date shall include those
Participants who were participants in the Sprint Key Management Benefit Plan
immediately prior to the Effective Date and who are identified on Schedule 1.

The Chief Executive Officer of the Company, with the approval of the
Compensation Committee, may designate from time to time the Key Executives who
may become Participants in this Plan.

 

2



--------------------------------------------------------------------------------

A Key Executive shall become a Participant in the Plan only after signing a
Participation Agreement. A Beneficiary shall be eligible for benefits only as
hereinafter provided.

Section 3. Survivor Benefit

(a) If a Participant’s employment with the Company or one of its subsidiaries
ends because of his death while he is a Key Executive, his Beneficiary shall
receive an annual Survivor Benefit equal to 25% of the Participant’s Base
Salary. This annual benefit shall be payable for a period of 10 years.

(b) If a Participant (i) remains a Key Executive until age 60, and has a
Separation from Service no later than the month after the date on which the
Participant attains age 65, or (ii) suffers a Disability, or (iii) has a
Separation from Service before age 65 and qualifies to receive early retirement
benefits under the Company’s pension plan, then his Beneficiary shall receive
upon his death a Survivor Benefit equal to 300% of the Participant’s Base
Salary; provided, the Survivor Benefit for a Participant electing early
retirement under (iii) above shall be reduced 10% per year of attained age prior
to age 60, e.g., to 270% of Base Salary for retirement at age 59, and to 150% of
Base Salary for retirement at age 55. This Survivor Benefit shall be paid in the
manner provided in Section 4(b) and/or Section 4(c).

(c) If a Participant does not satisfy the conditions of Section 3(a) or 3(b), no
Survivor Benefit shall be payable on his account.

Section 4. Payment of Survivor Benefit

(a) The Survivor Benefit under Section 3(a) shall be payable in equal annual
installments, commencing on the first day of the second month following the
Participant’s death.

(b) The Survivor Benefit described in Section 3(b) shall normally be paid in a
lump sum as soon as practicable following the Participant’s death. However, a
Participant may elect in the Participation Agreement an installment method of
payment and the period of such payments, provided that in all events the
Survivor Benefit shall be payable over a period of not less than 2 years but not
more than 20 years. Such installment payments shall commence no later than the
15th day of the third month following the year in which the Participant’s death
occurred. If a Participant elects to have the Survivor Benefit paid in
installments, the actuaries then servicing the Company shall determine the
present value using an assumed interest rate of 6 1/2% of the payment method so
elected, and the amount of the Survivor Benefit shall be revised accordingly, so
that the value of the Survivor Benefit, determined at the time of the
Participant’s death, is the same as if the Beneficiary received a lump sum.

 

3



--------------------------------------------------------------------------------

(c) A Participant may elect in the Participation Agreement, in lieu of receiving
the Survivor Benefit described in Section 3(b), to receive a Supplemental
Retirement Benefit equal to 300% of the Participant’s Base Salary; provided,
that such Supplemental Retirement Benefit for a Participant electing early
retirement as described under Section 3(b)(iii) above shall be reduced 10% per
year of attained age prior to age 60, e.g., to 270% of Base Salary for
retirement at age 59, and to 150% of Base Salary for retirement at age 55. Such
Supplemental Retirement Benefit shall commence as soon as practicable following
the Participant’s Separation from Service or Disability, provided, however, if a
Participant is a “Specified Employee” as defined in Code Section 409A(a)(2)(A),
no distribution may be made before the date which is 6 months after the date of
Participant’s Separation from Service from the Company (or, if earlier, the date
of death or Disability of Participant). The Participant may elect in the
Participation Agreement to receive the Supplemental Retirement Benefit either
(i) in a lump sum, (ii) in annual installments over a period not to exceed 30
years, (iii) in the form of a single life annuity, or (iv) in any combination of
the forms set forth in Section 4(c)(i)-(iii) (to be elected as a percentage of
the total benefit). The actuaries then servicing the Company shall determine the
present value using an assumed interest rate of 6 1/2% of the payment method
elected by the Participant, and the amount of the Survivor Benefit shall be
revised accordingly, so that the value of the Supplemental Retirement Benefit
determined at the time of the Participant’s retirement, is the same as if the
Participant received the Survivor Benefit in a lump sum.

If a Participant fails to make the election described in this Section 4(c) in
the Participation Agreement, such Participant shall be deemed to have elected
the Survivor Benefit to be paid as provided in Section 4(b).

(d) Notwithstanding the above paragraphs (b) and (c) of this Section 4, the
elections as to the timing and form of payment of a Participant who was a
participant in the Sprint Key Management Benefit Plan immediately prior to the
Effective Date will apply to any benefits paid under this Plan, unless a
subsequent election to change the form of payment is made, as described in
paragraph (e) below.

(e) A Participant may change his initial election regarding (i) the timing of
payment (i.e., whether to receive a Survivor Benefit or a Supplemental
Retirement Benefit), and/or (ii) the form of payment in Section 4(b) (in the
case of a Survivor Benefit) or Section 4(c) (in the case of a Supplemental
Retirement Benefit), provided (a) the subsequent election is not effective until
12 months after the date on which the subsequent election is made; and, (b) with
respect to a benefit payable upon satisfaction of the requirements in
Section 3(b)(i) or (iii), the first payment with respect to which such
subsequent election is made shall be deferred for a period of not less than 5
years from the date such payment would otherwise have been made.

 

4



--------------------------------------------------------------------------------

Section 5. Beneficiaries

(a) A Participant may designate one or more Beneficiaries to receive a Survivor
Benefit payable under this Plan. Beneficiaries shall be designated only upon
forms made available by or satisfactory to the Company, and filed by the
Participant with the Company, as the Company may require.

(b) At any time prior to his death, a Participant may change his Designation of
Beneficiary by filing a substitute Designation of Beneficiary with the Company
in accordance with Section 5(a) above.

(c) In the absence of an effective Designation of Beneficiary, or if all persons
so designated shall have predeceased the Participant or shall have died before
the Survivor Benefit shall have been fully distributed, the balance of the
Survivor Benefit shall be paid to the Participant’s surviving spouse or, if
none, to the Participant’s issue per stirpes or, if no issue to the executor or
administrator of the Participant’s estate.

(d) If a Survivor Benefit is payable to a minor or person declared incompetent
or to a person incapable of handling the disposition of his property, the
Company may pay such Survivor Benefit to the guardian, legal representative or
person having the care and custody of such minor, incompetent or person. The
Company may require proof of incompetency, minority, incapacity or guardianship
as it may deem appropriate prior to distribution of the Survivor Benefit. Such
distribution shall completely discharge the Company from all liability with
respect to such benefit.

Section 6. Unfunded Plan

(a) Benefits to be provided under this Plan are unfunded obligations of the
Company. Nothing contained in this Plan shall require the Company to segregate
any monies from its general funds, to create any trust, to make any special
deposits, or to purchase any policies of insurance with respect to such
obligations. If the Company elects to purchase individual policies of insurance
on one or more of the Participants to help finance its obligations under this
Plan, such individual policies and the proceeds therefrom shall at all times
remain the sole property of the Company and neither the Participants whose lives
are insured nor their Beneficiaries shall have any ownership rights in such
policies of insurance.

(b) No Participant shall be required or permitted to make contributions to this
Plan.

Section 7. Plan Administration

(a) The Board. The Compensation Committee of the Board shall have the authority
to amend and to terminate this Plan.

 

5



--------------------------------------------------------------------------------

(b) The Employee Benefits Committee. The Plan shall be administered by the
Employee Benefits Committee. The Employee Benefits Committee shall be the Plan
Administrator as defined by ERISA and have the authority to control and manage
the Plan. The Employee Benefits Committee shall have the responsibilities and
duties and powers set forth in this Plan and any responsibilities and duties
under this Plan which are not specifically delegated to anyone else, including
but not limited to the following powers:

(i) subject to any limitations under the Plan or applicable law, to make and
enforce such rules and regulations of the Plan and prescribe the use of such
forms as it shall deem necessary for the efficient administration of the Plan;

(ii) to require any person to furnish such information as it may request as a
condition to receiving any benefit under the Plan;

(iii) to decide on questions concerning the Plan and the eligibility of any
Employee to participate in the Plan, in accordance with the provisions of the
Plan; and

(iv) to compute or have computed the amount of benefits which shall be payable
to any person in accordance with the provisions of the Plan.

(c) Discretionary Power of the Employee Benefits Committee. The Employee
Benefits Committee shall have the sole discretion to make decisions and take any
action with respect to questions arising in connection with the Plan, including
but not limited to the construction and interpretation of the Plan and the Trust
Agreement and the determination of eligibility for benefits under the Plan. The
decisions or actions of the Employee Benefits Committee as to any questions
arising in connection with the Plan, including but not limited to, the
construction and interpretation of the Plan and the Trust Agreement, shall be
final and binding upon all Participants and their beneficiaries.

(d) Membership of the Employee Benefits Committee. The Employee Benefits
Committee shall consist of at least five members. The chairpersons of the
Employee Benefits Committee shall be the vice president of the Company who has
responsibility for benefits administration and the vice president of the Company
who has responsibility for financial decision support. The chairpersons of the
Employee Benefits Committee shall appoint the remaining members of the Employee
Benefits Committee. The chairpersons of the Employee Benefits Committee may
remove a member and appoint another member at any time, with or without cause,
upon written notice to the member being replaced. A chairperson may resign from
the Employee Benefits Committee by giving 15 days written notice to the
Secretary of the Corporation. Such resignation shall not constitute resignation
of such person’s position of employment with the Company, notwithstanding the
plan’s description of chairperson based upon employment responsibilities with
the Company. Upon such resignation, or in the event the corporate position
described for the chairperson does not exist, remains unfilled, or if

 

6



--------------------------------------------------------------------------------

the individual filling the position is unwilling or cannot perform the role of
chairperson, the Compensation Committee of the Board shall appoint a
chairperson. A member other than a chairperson may resign by giving written
notice to a chairperson. During any period that both chairpersons’ positions are
vacant, the Compensation Committee of the Board shall serve as Plan
Administrator as defined by ERISA.

(e) Meetings of the Employee Benefits Committee. The Employee Benefits Committee
shall appoint a secretary, who need not be a member of the Employee Benefits
Committee, to keep its records and assist it in performing any of its functions.
The Employee Benefits Committee shall hold regular meetings at least quarterly
upon such notice and at such times and places as it may from time to time
determine. The secretary of the Employee Benefits Committee shall attend all
meetings and take minutes thereof. Notice of a meeting need not be given to any
member of the Employee Benefits Committee who submits a signed waiver of notice
before or after the meeting or who attends the meeting.

(f) Action of the Employee Benefits Committee. A vote of a majority of the
members of the Employee Benefits Committee shall be required for any action
taken by the Employee Benefits Committee. Resolutions may be adopted or other
action taken without a meeting upon the written consent of all members of the
Employee Benefits Committee. Any person dealing with the Employee Benefits
Committee shall be entitled to rely upon a certificate of any member of the
Employee Benefits Committee, or its secretary, as to any act or determination of
the Employee Benefits Committee.

(g) Subcommittee, Advisors and Agents of the Employee Benefits Committee. The
Employee Benefits Committee may, subject to periodic review, (i) authorize one
or more of its members or an agent to execute or deliver any instrument, and
make any payment on its behalf, (ii) delegate one or more of its
responsibilities, duties or powers to any officer of the Company or other
Employees or committees comprised of such persons and (iii) utilize the services
of employees and engage accountants, agents, clerks, legal counsel,
recordkeepers and professional consultants (any of whom may also be serving an
Employer or any Subsidiary) to assist in the administration of this Plan or to
render advice with regard to any responsibility under this Plan.

(h) Records and Reports of the Employee Benefits Committee. The Employee
Benefits Committee shall maintain records and accounts relating to the
administration of the Plan and all data necessary for Plan valuations. The
Employee Benefits Committee shall submit to the Compensation Committee of the
Board an annual report on the operation of the Plan for each Plan year and shall
also submit such other periodic reports as the Compensation Committee of the
Board may request.

(i) Indemnification. The Employer will indemnify and hold harmless the directors
and officers of the Employer, and of all Subsidiaries, the members of the
Committee and all other Employees of the Employer, or of any Subsidiary, from
any liability, loss, cost or damage that such individuals may incur in the
exercise and

 

7



--------------------------------------------------------------------------------

performance of their duties and powers hereunder, except as may result from
their own gross negligence or willful default. The Employer also will assume the
defense of any and all actions, suits or proceedings brought or advanced by any
person (other than an Employer) against any such individual arising under the
Plan.

(j) Service in More than One Capacity. Any person or group of persons may serve
the Plan in more than one capacity including the Employee Benefits Committee in
its fiduciary and non-fiduciary roles pursuant to the terms and provisions of
this Plan.

(k) Claim for Benefits. Any claim for benefits under this Plan shall be made in
writing to the Plan Administrator. If a claim for benefits is wholly or
partially denied, the Plan Administrator shall so notify the Participant or
beneficiary within 90 days after receipt of the claim. The notice of denial
shall be written in a manner calculated to be understood by the Participant or
beneficiary and shall contain (i) the specific reason or reasons for denial of
the claim, (ii) specific references to the pertinent Plan provisions upon which
the denial is based, (iii) a description of any additional material or
information necessary to perfect the claim together with an explanation of why
such material or information is necessary and (iv) an explanation of the claims
review procedure. The decision or action of the Plan Administrator shall be
final, conclusive and binding on all persons having any interest in the Plan,
unless a written appeal is filed as provided in Section 7(l) hereof.

(l) Review of Claim. Within 60 days after the receipt by the Participant or
beneficiary of notice of denial of a claim, the Participant or beneficiary may
(i) file a request with the Committee that it conduct a full and fair review of
the denial of the claim, (ii) review pertinent documents and (iii) submit
questions and comments to the Committee in writing.

(m) Decision After Review. Within 60 days after the receipt of a request for
review under Section 7(l), the Committee, or its delegate, shall deliver to the
Participant or beneficiary a written decision with respect to the claim, except
that if there are special circumstances (such as the need to hold a hearing)
which require more time for processing, the 60-day period shall be extended to
120 days upon notice to the Participant or beneficiary to that effect. The
decision shall be written in a manner calculated to be understood by the
Participant or beneficiary and shall (i) include the specific reason or reasons
for the decision and (ii) contain a specific reference to the pertinent Plan
provisions upon which the decision is based.

Section 8. Miscellaneous

(a) No Survivor Benefit shall be subject in any manner to alienation, sale,
transfer, assignment, pledge or encumbrance of any kind. Any attempt to
alienate, sell, transfer, assign, pledge, or otherwise encumber any Survivor
Benefit, whether presently or hereafter payable, shall be void. Except as
required by law, no Survivor Benefit

 

8



--------------------------------------------------------------------------------

payable under this Plan shall in any manner be subject to garnishment,
attachment, execution, or other legal process, or be liable for or subject to
the debts or liability of any Participant or Beneficiary.

(b) Notwithstanding any Plan provision to the contrary, the Board of Directors
of the Company shall have the right to amend, modify, suspend, or terminate this
Plan at any time. No amendment, suspension or termination shall adversely affect
the right of a Participant or Beneficiary to receive a benefit payable as the
result of the death, termination of employment, retirement or disability of a
Participant which occurred prior to the effective date of such amendment,
suspension or termination.

(c) Nothing contained in this Plan shall be construed as a contract of
employment between any Participant and the Company or to suggest or create a
right in any Participant to be continued in employment as a Key Executive or
other employee of the Company.

(d) The Company may impose such other lawful terms and conditions on
participation in this Plan as deemed desirable.

(e) The Plan, and any Participation Agreement related thereto, shall be governed
by the laws of the State of Kansas, without regard to the principles of
conflicts of law.

(f) If any provision of this Plan violates Section 409A of the Internal Revenue
Code, the regulations promulgated under that Section, regulatory interpretations
or announcements with respect to that Section or mandatory judicial precedent
construing that Section (collectively, “Applicable Law”), then such provision
shall be void and have no effect. At all times, this Plan shall be interpreted
in such a manner that it complies with Applicable Law.

(g) Company shall be responsible for filing with the Department of Labor a
notice in the form attached hereto as Exhibit A, not later than 120 days after
the adoption of this Plan.

 

9



--------------------------------------------------------------------------------

EXHIBIT A

CERTIFIED MAIL

RETURN RECEIPT NO.            

 

Secretary of Labor

Top Hat Plan Exemption

Employee Benefits Security Administration

Room N-1513

U.S. Department of Labor

200 Constitution Avenue NW

Washington, DC 20210

EMBARQ CORPORATION

REPORTING AND DISCLOSURE COMPLIANCE STATEMENT

In compliance with Section 110 of the Employee Retirement Income Security Act of
1974 (“ERISA”) and the Regulations thereunder, found at 29 CFR 2520.104-23,
Embarq Corporation is filing this Reporting and Disclosure Compliance Statement
and in connection herewith provides the following information:

 

EMPLOYER    EMBARQ CORPORATION ADDRESS:    [                    ] EMPLOYER
IDENTIFICATION #:    [                    ] PLAN NAME:    NUMBER OF PLANS:   
[                    ]

NUMBER OF EMPLOYEES

PARTICIPATING IN EACH PLAN:

   [                    ]

Embarq Corporation maintains the above-named unfunded Plan primarily for the
purpose of providing deferred compensation for a select group of management or
highly compensated employees.

Embarq Corporation will provide the plan documents to the Secretary of Labor
upon request, as required by Section 104(a)(1) of ERISA.

 

EMBARQ CORPORATION By:  

 

Title:  

 

Date:  

 

 

10



--------------------------------------------------------------------------------

SCHEDULE 1

Gene M. Betts

Michael B. Fuller

Steven L. McMahon

William P. Brennan

Stanley F. Fisher

J. Darrell Kelley

Michael A. McCarthy

Bruce H. Reynolds

Troy W. Todd

George L. White

 

11